Case 5:20-cv-05131-TLB Document 34           Filed 06/14/21 Page 1 of 10 PageID #: 531




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

DON BARRY and MICHELLE BARRY                                                PLAINTIFFS

V.                            CASE NO. 5:20-CV-05131

STATE FARM FIRE & CASUALTY COMPANY                                         DEFENDANT

                        MEMORANDUM OPINION AND ORDER

      Before the Court are Defendant State Farm Fire & Casualty Company’s (“State

Farm”) Motion for Summary Judgment (Doc. 22), Brief in Support (Doc. 23) and

Statement of Facts (Doc. 24). Plaintiffs Don and Michelle Barry filed a Response in

Opposition to the Motion (Doc. 25), Brief in Opposition (Doc. 26), and Statement of Facts

(Doc. 27). State Farm then filed a Reply (Doc. 29). For the reasons explained below, the

Motion is GRANTED IN PART AND DENIED IN PART.

                                   I. BACKGROUND

      Plaintiffs Don and Michelle Barry own a home located at 19852 Groth Road in

Springdale, Arkansas. Mrs. Barry originally purchased the home in 2013 before she was

married. At the time of purchase, she secured a homeowners insurance policy from

Defendant State Farm. See Doc. 22-7 (“the Policy”). Mrs. Barry, who is a licensed civil

engineer and associate professor of civil engineering at the University of Arkansas,

admitted in her deposition that she did not hire a third party to inspect the property and

instead inspected it herself. (Doc. 22-1, p. 10). Her father, who works in the construction

business, inspected the property with her. Id. The sellers of the home had represented

to Mrs. Barry that the cedar shake roof had been entirely replaced the previous year, in




                                            1
Case 5:20-cv-05131-TLB Document 34           Filed 06/14/21 Page 2 of 10 PageID #: 532




2012, due to a leak. Id. at p. 11. Mrs. Barry and her father did not notice anything wrong

with the roof when they inspected it except some discoloration on the trusses. Id.

       Mrs. Barry completed the purchase of the house on August 31, 2013. A few days

later on September 3, she received an email from State Farm agent Janey DeVries, which

stated that she “had to make an adjustment on [Mrs. Barry’s] home policy this morning

after getting a copy of the roof report.” (Doc. 22-2, p. 1). Ms. DeVries went on to explain

in the email that she “had to change the type [of roof] to wood shake” and that this would

result in a monthly premium increase of $110.00. Id. The Barrys and State Farm agree

that the “roof report” referenced in Ms. DeVries’s email never existed or no longer exists.

Both sides make assumptions about the “roof report.” The Barrys suspect the report was

written by an employee or contractor of State Farm who inspected the roof and opined in

writing as to its condition and insurability. State Farm suspects that the “roof report” was

not a written report that a certified roof inspector would prepare; instead, State Farm

guesses that Ms. DeVries meant in her email that someone reported to her that the roof

was composed of cedar shake, which had not previously been known and which cost

more to insure.

       After Mrs. Barry bought the house, she lived in it with her then-fiance, Don Barry,

for several years until they got married in 2017. They paid monthly premiums without fail

and never had problems with the roof until March of 2018. At that time, the Barrys

discovered water damage inside the home near a dormer window in the loft bedroom.

Shortly after that, they discovered more water damage in the living room on the south

side of the house. Mrs. Barry testified that Mr. Barry contacted State Farm about the

water damage about a week after they first noticed it. (Doc. 22-1, p. 22). State Farm




                                             2
Case 5:20-cv-05131-TLB Document 34              Filed 06/14/21 Page 3 of 10 PageID #: 533




investigated the claim, and on April 24, 2018, sent the Barrys a letter denying their request

for repairs in full. The letter stated in relevant part:

       Our inspection on April 24, 2018, revealed that the insured property has
       sustained damages not covered by your policy. As I discussed with Mr.
       Barry at the inspection, there was no wind or hail damage observed to the
       wood shakes on your roof. The interior damages are a result to [sic] multiple
       scattered roof leaks that has [sic] been ongoing for an extended period of
       time, which is not a covered loss under your homeowners policy.

(Doc. 22-4, p. 4). The letter went on to quote from the Barrys’ Policy, which provided in

Section I, “Losses Not Insured,” that the company would not cover a loss due to “neglect”

or a loss “consisting of . . . [a] defect, weakness, inadequacy, fault or unsoundness in . . .

workmanship, construction . . . materials used in construction or repair; or maintenance

of any property . . . .” Id. at pp. 4–6 (hereinafter, the “construction-defect exclusion,” Doc.

22-7, pp. 24–25). In sum, State Farm had determined that damage inside the home and

on the roof was not covered under the Policy because the roof was defectively installed.

       By September 20, 2018, State Farm had reconsidered its position on paying the

claim. The Barrys received a letter that informed them that the company would pay “for

the new water damage to [the] wood ceiling” inside the home. (Doc. 22-4, p. 1). 1            0F




However, State Farm still refused to pay to replace the roof or any portion of it.

       The Barrys filed suit against State Farm in the Circuit Court of Washington County,

Arkansas, on July 9, 2020, alleging breach of contract and the tort of bad faith. (Doc. 1-

1). State Farm timely removed the action to this Court on July 29, 2020. On October 14,

2020, the Barrys filed an Amended Complaint (Doc. 15), which contained the same




1 It appears State Farm concluded that it was obliged to pay for interior water damage
pursuant to the provision in the Policy that covered losses “resulting . . . from” construction
defects. See Doc. 22-7, p. 25; Doc. 23, p. 4.


                                                3
Case 5:20-cv-05131-TLB Document 34            Filed 06/14/21 Page 4 of 10 PageID #: 534




material facts and causes of action as the original complaint. 2 The Barrys contend that
                                                                1F




State Farm is liable to them for the replacement value of their roof, together with all

reasonable attorney’s fees, a 12% penalty under Arkansas Code § 23-79-208, and

punitive damages for bad faith.

       State Farm’s Motion for Summary Judgment argues that the Policy’s construction-

defect exclusion is valid and enforceable and was never waived by the company.

Moreover, State Farm points out that there is no genuine, material dispute of fact that the

exclusion applies here, as both sides’ experts agree that the roof had various

workmanship defects. According to State Farm, the only possible reason why the Barrys’

roof sustained damage was because of defective construction. In response, the Barrys

contend that State Farm waived the construction-defect exclusion in the Policy when the

company performed a roof inspection around the time the home was purchased. The

Barrys believe that State Farm must have agreed to insure the roof “as-is” following the

inspection. In the alternative, they argue that if State Farm did not waive the construction-

defect exclusion, there is still a genuine, material dispute of fact as to what caused their

roof to sustain damage. The Barrys maintain that even if the roof was not properly

installed, it could also be true that a storm caused roof damage. Their expert agrees.

See Doc. 22-8, p. 2 (report of roofing expert Brad Garnett, opining that there is evidence

of “storm damage to the back slope [of the roof], ridge, guttering downspouts, and gutter

screening”). Because the storm damage cannot be repaired, the Barrys’ argument is that

the roof must be replaced pursuant to the provision in the Policy that provides coverage



2 The original complaint named State Farm Mutual Automobile Insurance Company as a
second defendant, but the Amended Complaint eliminated that party and any claims that
had previously been asserted against it.


                                             4
Case 5:20-cv-05131-TLB Document 34             Filed 06/14/21 Page 5 of 10 PageID #: 535




for “accidental direct physical loss to the property.” (Doc. 22-7, p. 21).     State Farm

disagrees and relies on its own expert, who opines that any damage observed on the roof

was “due to normal weathering” and was “not caused by a severe storm event.” (Doc.

22-5, p. 4, expert report of engineer Aaron D. Probst).

       Given the obvious dispute between the experts over whether the roof sustained

storm damage, State Farm is hard-pressed to convince the Court that the breach-of-

contract claim is suitable for summary judgment. To get around the problem, State Farm

argues that the Barrys are now estopped from arguing that their roof should be replaced

due to storm damage because they “did not make a claim for storm damage when they

reported the roof leak in 2018” and “did not allege storm damage when they filed their

Complaint . . . . [or] when they amended their Complaint . . . .” (Doc. 23, p. 6). In the

alternative, State Farm argues that if a claim for storm damage “was properly brought,

Plaintiffs cannot prove [such a claim] as they cannot tie the very minimal damage claimed

to any specific storm or timeframe.” Id. at p. 7. State Farm also moves for summary

judgment on the Barrys’ cause of action for bad faith due to a lack of evidence that State

Farm acted dishonestly, maliciously, or with a spirit of ill.

       Below, the Court will first address the appropriate legal standard to be considered

when evaluating a motion for summary judgment. Next, the Court will analyze the Barrys’

breach-of-contract claim, including their waiver argument and State Farm’s estoppel

argument. Finally, the Court will address the merits of the Barrys’ bad-faith claim.

                                  II. LEGAL STANDARD

       Under Rule 56(a) of the Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material




                                               5
Case 5:20-cv-05131-TLB Document 34            Filed 06/14/21 Page 6 of 10 PageID #: 536




fact and the movant is entitled to judgment as a matter of law.” The Court must review

the facts in the light most favorable to the opposing party and give that party the benefit

of any inferences that can be drawn from those facts. Canada v. Union Elec. Co., 135

F.3d 1211, 1212–13 (8th Cir. 1997). The moving party bears the burden of proving the

absence of a genuine dispute of material fact and that it is entitled to judgment as a matter

of law. See Fed. R. Civ. P. 56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586–87 (1986); Nat’l Bank of Commerce of El Dorado v. Dow Chem. Co., 165

F.3d 602 (8th Cir. 1999).

       Once the moving party has met its burden, the non-moving party must “come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita,

475 U.S. at 587 (quoting Fed. R. Civ. P. 56(c)). However, “the mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient” to survive summary

judgment. Anderson v. Durham D&M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). Rather, in order for there to

be a genuine issue of material fact that would preclude summary judgment, the non-

moving party must produce evidence “such that a reasonable jury could return a verdict

for the nonmoving party.” Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                     III. DISCUSSION

                                 A. Breach of Contract

       State Farm refuses to replace the Barrys’ roof pursuant to the construction-defect

exclusion of the Policy.    The Barrys’ first argument is that State Farm waived this

exclusion. The only evidence they cite in support of this alleged waiver is an email that a




                                             6
Case 5:20-cv-05131-TLB Document 34            Filed 06/14/21 Page 7 of 10 PageID #: 537




State Farm employee sent to Mrs. Barry advising her that the monthly premium for the

roof would be raised pursuant to a “roof report.” (Doc. 22-2, p. 1). The Barrys infer from

this email that State Farm must have conducted a full inspection of their roof, prepared a

written report, and then agreed to insure the roof “as-is.” They have no way to prove that

their inference is correct. Further, the Policy contains an express waiver provision that

states: “A waiver or change of any provision of this policy must be in writing by us to be

valid. Our request for an appraisal or examination shall not waive any of our rights.” (Doc.

22-7, p. 33). The Court finds that the Policy’s waiver provision is unambiguous and that

Ms. DeVries’s email, with its vague reference to a “roof report,” is insufficient as a matter

of law to constitute a valid, written waiver of the construction-defect exclusion. 3
                                                                                  2F




       The Barrys’ next argument is that summary judgment should be denied because

there is a dispute of fact about whether the roof was properly installed. See Doc. 26, p.

1. Once again, they provide no evidence to demonstrate that there is a dispute of fact,

and the evidence supplied by State Farm establishes that there is no dispute at all. The

Barrys’ own expert, Mr. Garnett, submitted a report that observed, “This roof system was

not installed correctly.” (Doc. 22-8, p. 1). He went on to elaborate that the “spacing

between the shake shingles . . . . left the felt paper exposed, causing deterioration,

exposing nails, and ultimately causing leaks in the home.” (Doc. 22-8, p. 1). Further, in



3 The Barrys also argue in their Brief that the construction-defect exclusion is somehow
unconscionable. In particular, they claim—without any citation to law—that “it is
unconscionable for State Farm to now say that the roof was improperly installed and to
deny the claim, after they insured the roof as-is, inspected the roof or had every
opportunity to inspect the roof, and accepted Plaintiffs’ premium payments for years.”
(Doc. 26, pp. 1–2). “The burden of proving unconscionability is upon the party asserting
the defense.” GGNSC Holdings, LLC v. Lamb, 487 S.W.3d 348, 357 (Ark. 2016). Here,
the Barrys fail to meet their burden of proving that the exclusion at issue is
unconscionable. Saying something is unconscionable does not make it so.


                                              7
Case 5:20-cv-05131-TLB Document 34            Filed 06/14/21 Page 8 of 10 PageID #: 538




his deposition testimony, Mr. Garnett agreed that State Farm did not owe the Barrys for

any damage caused by improper installation of the roof. See Doc. 22-6, p. 19. With all

that said, however, the fact that the roof was improperly constructed does not end the

analysis on the breach-of-contract claim. There appears to be a dispute as to whether

the roof was damaged by a storm or storms and should be replaced, in whole or in part,

under the “accidental direct physical loss” provision of the Policy.

       Mr. Garnett opines that the back slope and ridge of the roof, the downspouts, and

the gutter screening suffered some degree of damage as a result of storm conditions.

See Doc. 22-6, p. 19. There is therefore a genuine, material dispute of fact about whether

a storm or storms damaged the roof. If such damage occurred, then there are also

material disputes about when the storm happened and the nature and extent of the

damage it caused. State Farm attempts to sidestep these disputes by arguing that is too

late for the Barrys to claim storm damage because “during the claim process[, they]

focused on the installation of the roof.” (Doc. 23, p. 13). There are no documents in the

summary judgment record to establish what the Barrys “focused on” when making their

claim. Further, Mrs. Barry testified that storm damage was, in fact, one of the factors the

parties acknowledged early on during the coverage dispute. She explained that she and

her husband “made a claim for [State Farm] to come out and tell [them] what was the

issue [with the roof],” and that at that time, the Barrys “didn’t know if wind was causing

the problems, hail, whatever.” (Doc. 22-1, p. 27). Instead, they claim that they put State

Farm on notice that the roof was damaged and then relied on the company to discover

the cause or causes for the damage. Id. The Court is not persuaded that any legal reason

bars the Barrys from arguing at trial that State Farm breached the Policy by refusing to




                                             8
Case 5:20-cv-05131-TLB Document 34             Filed 06/14/21 Page 9 of 10 PageID #: 539




repair or replace storm damage to the roof. Accordingly, summary judgment on the

breach-of-contract claim is DENIED.

                                        B. Bad Faith

         State Farm also moves for dismissal of the Barrys’ bad-faith claim, arguing there

is no evidence of record that would support such a claim. There are no facts in the

Amended Complaint that would support a claim for bad faith except the decision by State

Farm to deny coverage. See Doc. 15. The Barry’s summary judgment Brief only states

that the “ultimate denial of the claim . . . is unconscionable and in bad faith.” (Doc. 25, p.

2). 4 It is black letter law that bad faith “does not arise from a mere denial of a claim; there
    3F




must be affirmative misconduct.” Selmon v. Metro. Life Ins. Co., 277 S.W.3d 196, 202

(Ark. 2008) (internal citation omitted).    The tort requires evidence of “a state of mind

characterized by hatred, ill will, or a spirit of revenge.” Unum Life Ins. Co. of Am. v.

Edwards, 210 S.W.3d 84, 87 (Ark. 2005) (quotation and citation omitted). As the Barrys

have no evidence of bad faith, summary judgment is GRANTED to State Farm on this

claim.

                                     IV. CONCLUSION

         IT IS THEREFORE ORDERED that Defendant State Farm Fire & Casualty

Company’s Motion for Summary Judgment (Doc. 22) is GRANTED IN PART AND

DENIED IN PART. The bad-faith claim is dismissed with prejudice, and the breach-of-

contract claim remains for trial.




4 To the extent the Barrys’ waiver argument is meant to support their bad-faith claim, the
Court has already found that argument to be without merit. See supra, Section III.A. at
pp. 6–7.


                                               9
Case 5:20-cv-05131-TLB Document 34     Filed 06/14/21 Page 10 of 10 PageID #: 540




      IT IS SO ORDERED on this 14th day of June, 2021.


                                            ______________________________
                                            TIMOTHY L. BROOKS
                                            UNITED STATES DISTRICT JUDGE




                                       10
